Case 1:16-cv-05165-ER-KNF Document 3177-75 Filed 02/21/20 Page 1 of 3




              EXHIBIT 75
Case 1:16-cv-05165-ER-KNF
  Case 1:16-cv-05165-ER-KNFDocument
                            Document3177-75  Filed
                                      554 Filed    02/21/20Page
                                                 11/20/17    Page 2 of
                                                                1 of 2 3
Case 1:16-cv-05165-ER-KNF
  Case 1:16-cv-05165-ER-KNFDocument
                            Document3177-75  Filed
                                      554 Filed    02/21/20Page
                                                 11/20/17    Page 3 of
                                                                2 of 2 3
